Exhibit 10.7

 



First Amendment to the Executive Employment Agreement

 

This First Amendment (the “Amendment”) to the Executive Employment Agreement
dated August 12, 2013 (the “Agreement”), by and between ShoreTel, Inc., a
Delaware corporation (“ShoreTel”) and Donald Joos (the “Executive”) is effective
as of the last date set forth in the signature block below (the “Effective
Date”). Unless otherwise defined herein, all capitalized terms shall have the
meanings ascribed to them in the Agreement.

 

The parties hereby agree to amend and restate Section 7.3.1 of the Agreement in
its entirety to read as follows:

 

“7.3.1 Executive shall receive an amount equal to twenty-four (24) months of
Executive’s Base Salary, payable in one lump sum.”

 

This Amendment may be executed in any number of counterparts (including by
facsimile), and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. This Amendment to the extent signed and delivered by means of digital
imaging and electronic mail or a facsimile machine, shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.

 

Executive

 

 

/s/ Donald Joos

Donald Joos

 

 

June 1, 2016

Date

 

ShoreTel, Inc.

 

 

By: /s/ Chuck Kissner

Name: Chuck Kissner

Title: Chairperson of the Board

 

May 31, 2016

Date

 

 

 

 

